Citation Nr: 1504459	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as secondary to service-connected spinal condition.

2.  Entitlement to a rating in excess of 40 percent for thoracolumbar spinal condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1976 in the United States Army.

The case comes before the Board of Veterans' Appeals (Board) on appeal from certain ratings decisions of the Regional Office (RO) in St. Petersburg, Florida-specifically, a September 2010 rating decision rating decision which denied service connection for major depressive disorder, and a June 2009 rating decision which denied a rating in excess of 40 percent for status post thoracolumbar spine fusion from T10-L5 with residual low back pain and entitlement to individual unemployability.  The Veteran is service-connected for a cervical spinal condition secondary to his thoracolumbar spine fusion by a June 2011 rating decision, which is not on appeal.

The Veteran had a video hearing before the undersigned in November 2014.  A transcript of the proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to a rating in excess of 40 percent for a thoracolumbar spinal condition and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the claimant, the Veteran suffers from depression which was permanently aggravated by his service-connected thoracolumbar spinal condition.


CONCLUSION OF LAW

Service connection for depression, secondary to the Veteran's service-connected thoracolumbar spinal condition, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1154( b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.012, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran appeared for a psychiatric VA examination in June 2010.  The examiner noted that the Veteran has been receiving treatment for major depressive disorder from 2007 to present.  The examiner opined that the Veteran's current mental condition is less likely as not due to or a result of his low back pain, however, it is at least as likely as not aggravated by his back pain, stating: "Depression is most likely aggravated by back disorder."  The examiner explained that financial problems are the main stressor for the Veteran's depression, but the Veteran's service-connected spinal condition has also contributed to his financial problems, as it affects the Veteran's ability to be employed.  The examiner stated that without the spinal condition, the Veteran would be less depressed, but it is impossible to posit to what extent his depression would be lessened without resorting to speculation.

Given this record, the Board finds that the Veteran has presented competent, probative evidence that he suffers from depression which has been aggravated by his service-connected spinal condition.  

The Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  In the instant case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's depression has been aggravated by his service-connected spinal condition.  The extent of aggravation is a rating consideration for the RO in assigning a disability rating, see generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his depression has been permanently aggravated by his service-connected spinal condition.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for depression, therefore, is granted.


ORDER

Service connection for depression, secondary to the Veteran's service-connected thoracolumbar spinal condition, is granted.  


REMAND

In regard to the Veteran's claims of entitlement to a rating in excess of 40 percent for thoracolumbar spinal condition and TDIU, a remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran last appeared for a VA examination in regard to his spinal condition in December 2010, an exam which focused on the cervical and upper thoracic spine.  At the November 2014 hearing, the Veteran contended that his spinal condition has significantly worsened since he was last examined.  He detailed constant pain and worsened limitation of movement, sitting, and driving.  He stated that he is receiving epidural injections, taking multiple pain medications, and uses a TENS unit to treat his spinal condition.  A VA examination is necessary to ascertain the present severity of the Veteran's symptomatology of his thoracolumbar spinal condition.

Further, at the November 2014 hearing, the Veteran relayed that he was being treated for his spinal condition by Dr. R.G. at the Aventura Medical Center and Dr. S.R. at the Pain Clinic of the VA Medical Center in Miami, Florida.  It appears that the claims file lacks a complete copy of these treatment records from the February 2009 date of claim.  A remand is also necessary to obtain these records.

The Veteran's claim for a TDIU is inextricably intertwined with the above claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide updated permission to obtain treatment records for his thoracolumbar spinal condition from Dr. R.G. at the Aventura Medical Center, from February 2009 to present, or provide the records to VA himself.  Associate all records obtained or provided.

2.  Associate all relevant VA treatment records, namely from February 2009 to present.  Particular attention is directed to treatment records in regard to the Veteran's thoracolumbar spinal condition from Dr. S.R. at the Pain Clinic of the VA Medical Center in Miami, Florida.

If the aforementioned private and VA treatment records are unable to be obtained, a negative response should be recorded and added to the claims file.

3.  After the above is complete, the RO/AMC should schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected thoracolumbar spinal condition.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected thoracolumbar spinal condition on his ability to work. 

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.
 
4.  The RO/AMC should also undertake any other development it determines to be warranted, including any appropriate development with respect to the Veteran's TDIU claim.
 
5.  Then, the RO/AMC should readjudicate the Veteran's claims for entitlement to an increased rating in excess of 40 percent for service-connected thoracolumbar spinal condition and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


